DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-10 and 13 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Gundavelli et al. (US10813042) (hereinafter Gundavelli).
Per claim 1, Gundavelli discloses a method, comprising: selecting a first service level agreement (SLA) criteria provided by an identity provider (IDP) for a user device(Column 2, lines 21-49: "FIG. 1 illustrates an open roaming architecture 100 that may provide a seamless onboarding experience to clients [e.g.,end user devices] for Wi-Fi access regardless of a Service Provider [SP]or enterprise affiliation. In the open roaming architecture 100 of FIG. 1, an open roaming identity federation may link enterprise, SP ID, and identity providers to provide a process for seamless onboarding across participating Service Set Identifiers [SSIDs] with Roaming Consortium Identifiers [RCOIs] indicating open roaming. However, policy may still remain based on a user selected realm and may not depend on the location or performance of a visited network...Similarly, the enterprise may have a partnership with more than one service provider [i.e., service partner] for providing connectivity services for its users when they are outside the enterprise premises... conventional processes may not provide a way for the enterprise to influence the profile suitable to its users and activate it depending on the performance of the network based on service quality feedback."); receiving, at the user device, an advertisement from a visited network (VN) indicating an SLA supported by the VN, wherein the advertisement is received before the user device has associated with the VN(Column 2, lines 50-56, Column 3 line 66-67and Column 4 lines 1, 2 and  lines 17-25, i.e.  "FIG. 2A shows a block diagram of an operating environment 200 for roaming in a service partner's Wi-Fi coverage consistent with embodiments of the disclosure. As shown in FIG. 2A,operating environment 200 may comprise a server 205, a first end use device 210, a network 215, an open roaming identity federation 220, an Identity Provider [IdP] 225, and a Wi-Fi hotspot 230...FIG. 3 is a flow chart setting forth the general stages involved in a method 300 consistent with an embodiment of the disclosure for providing dynamic roaming partner prioritization based on service quality feedback...The enterprise application on first end use device 210 may be configured to measure and collect detailed Key Performance Indicators (KPIs) for each access network that first end use device 210 attaches too [e.g., Wi-Fi hot spot 230 of FIG. 2A and node 265 of FIG.2B]. The KPI's may be collected from interface statistics or may be explicitly measured. The KPI's may include, but are not limited to, packet loss, jitter, and latency over Wi-Fi interfaces [e.g., FIG. 2A] or cellular LTE, 4G, or 5G interfaces [e.g., FIG. 2B] "), and wherein the IDP and the VN are part of a same identity federation; and upon determining the SLA supported by the VN satisfies the first SLA criteria, transmitting an acceptance from the user device to the VN and associating the user device with the VN (Column 4, lines 32-38 and 60-63,  col. 5 lines 19-24 , 26-31 and 29-32: "From stage 310, where server 205 may receive the performance data and the location data for each of the plurality of service provider networks from the plurality of end use devices associated with the enterprise, method 300 may advance to stage 320 where server 205 may assign a ranking to a plurality of service providers by location based upon information...Once server 205 assigns the ranking to the plurality of service providers by location based upon the information in stage 320, method 300 may continue to stage 330 where server 205 may push the ranking to first end use device 210...Consistent with embodiments of the disclosure, using the above process, the preferred roaming partner's ranking may be signaled to first user device 210 over a secure link from server 205 or open roaming identity federation 220 and may be updated on first user device 205 to be used for future connections [i.e., FIG. 2A]... Consequently, embodiments of the disclosure may provide a process for the enterprise to influence a profile suitable to its users and to activate the profile depending on the performance of the network based on service quality feedback").
Per claim 2, Gundavelli discloses the method of claim 1, further comprising, before transmitting the acceptance: receiving, at the user device, the first SLA criteria from the IDP (col.3 lines 1-7, i.e. open roaming identity federation 220 may comprise the open roaming identity federation as described above with respect to FIG. 1. Identity Provider (IdP) 225 may offer user authentication as a service and may comprise a system that creates, maintains, and manages identity information for principals while providing authentication services to relying applications within a federation or distributed network.
Per claim 3, Gundavelli discloses the method of claim 2, wherein the first SLA criteria is stored in an identity profile in the user device that was received from the IDP, the identity profile further comprising identity information used by the VN to authenticate the user device with the lDP (col.5 lines 8-16, i.e. Furthermore, end use device 210 may have eUICC and eSIM capabilities for storing multiple profiles, each corresponding to a different Mobile Network Operator [MNO] [i.e., service provider roaming partner]. In this example, server 205 may update the profile through the roaming partner's SP-DP+ device 255 to the eUICC on first end use device 210) .
Per claim 4, Gundavelli discloses the method of claim 3, wherein the user device attaches to the VN only after the VN has authenticated the user device with the IDP based on the identity information.(col.3 lines 1-11, i.e.  Identity Provider (IdP) 225 may offer user authentication as a service and may comprise a system that creates, maintains, and manages identity information for principals while providing authentication services to relying applications within a federation or distributed network. Wi-Fi hotspot 230 may comprise a physical location where users may obtain Internet access, using Wi-Fi technology).
Per claim 5, Gundavelli discloses the method of claim 1, wherein the VN comprises a Wi-Fi network and the user device is a wireless device (col. 2 lines 21-24, i.e. FIG. 1 illustrates an open roaming architecture 100 that may provide a seamless onboarding experience to clients [e.g., end use devices] for Wi-Fi access regardless of a Service Provider (SP) or enterprise affiliation).
Per claim 7, refer to the same rationale as explained in claim 1( see Gundavelli, col. 6 lines 13-19, computer readable medium.
Per claim 8, refer to the same rationale as explained in claim 2( see Gundavelli, col. 6 lines 13-19, computer readable medium.
Per claim 9, refer to the same rationale as explained in claim 3( see Gundavelli, col. 6 lines 13-19, computer readable medium.
Per claim 10, refer to the same rationale as explained in claim 4( see Gundavelli, col. 6 lines 13-19, computer readable medium.
Per claim 13, refer to the same rationale as explained in claim 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gundavelli in view of Grayson et al. (US20200267555) (hereinafter Grayson) .
Per claim 14, Gundavelli  discloses the method of claim 13, but fails to discloses wherein negotiating the SLA for the user device comprises: receiving, at the VN, a first SLA criteria transmitted by the IDP, wherein the first SLA criteria was previously selected by the user device when being provisioned by the IDP; and transmitting an indication from the VN to the IDP indicating whether the VN can meet a plurality of requirements of the first SLA criteria.
In an analogous field of endeavor, Grayson discloses wherein negotiating the SLA for the user device comprises: receiving, at the VN, a first SLA criteria transmitted by the IDP, wherein the first SLA criteria was previously selected by the user device when being provisioned by the IDP; and transmitting an indication from the VN to the IDP indicating whether the VN can meet a plurality of requirements of the first SLA criteria( paragraph 0022, i.e. identity provider 140 may compare applicable identity and/or access policies to the policies to which the guest user has consented or are otherwise met and different classes of access providers may be associated with different identity and access policies. In certain embodiments, access providers 120 and identity providers 140 may be configured to mix and match these policies within the signaling exchanged between them to ensure that as users are authenticated onto various wireless networks in the wireless roaming environment they are suitably authorized).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings of Grayson into the invention Gundavelli, where Gundavelli discloses Dynamic roaming partner prioritization based on service quality feedback may be provided. First, a server associated with an enterprise may receive performance data and location data for each of a plurality of service provider networks from a plurality of end use devices associated with the enterprise and Grayson discloses a method for providing access to wireless networks may include receiving, by a wireless network access provider from a user device, a request to access a wireless network in order for better quality of service for where  visitor agrees to specific terms and conditions imposed by the enterprise, include communicating, to the wireless device, an indication that the access request has been accepted, if the policy is met, or an indication that the access request has been rejected, if the policy is not met, see Grayson, paragraphs 0002, 0009 and 0022.
Per claim 15, refer to the same rationale as explained in claim 14.
Per claim 16, the combination discloses the method of claim 15, wherein Grayson discloses negotiating the SLA for the user device comprises: transmitting, for user approval, a modified SLA from the IDP to the user device based on the counteroffer, wherein the modified SLA is different from the first SLA criteria (paragraph 22, access providers 120 and identity providers 140 may be configured to mix and match these policies within the signaling exchanged between them to ensure that as users are authenticated onto various wireless networks in the wireless roaming environment they are suitably authorized, similar rationale as claim 14).
Per claim 17, refer to the same rationale as explained in claim 2.
Per claim 18, refer to the same rationale as explained in claim 3.
Per claim 19, refer to the same rationale as explained in claim 5.
Per claim 20, refer to the same rationale as explained in claim 14.
Allowable Subject Matter
Claims 6, 11 and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar  can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/             Primary Examiner, Art Unit 2647